Citation Nr: 0631888	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  91-18 650	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in White 
River Junction, Vermont


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder, 
currently rated as 50 percent disabling. 

2.  Entitlement to total disability rating for compensation 
based on individual unemployability.  

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to March 
1952. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an adverse action 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in White River Junction, Vermont 
(hereinafter RO).  The issues as listed on the title page 
were most recently denied by the Board in March 2005.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).  Based on a 
June 2006 Joint Motion to Vacate and Remand (hereinafter 
Joint Motion), the Court by Order dated in June 2006 vacated 
the March 2005 Board decision and remanded the case to the 
Board. 

REMAND

The Joint Motion specifically directed the Board to order a 
VA psychiatric examination of the veteran to reconcile the 
various diagnoses of record and, to the extent possible, 
differentiate between service-connected and nonservice-
connected psychiatric symptoms.  It was also requested that 
the examination include an opinion as to the veteran's 
current functional impairment and the impact of his service-
connected disability on his ability to perform substantially 
gainful employment.  The Joint Motion also requested that 
the veteran be afforded a social and industrial survey that 
included an opinion as to whether, should the veteran be 
found to be unemployable, such unemployability was due to 
service-connected disability.  

In the discussion of the evidence in the Joint Motion, the 
disability described in the record as being due to post-
traumatic stress disorder (hereinafter PTSD) was viewed as 
service-connected disability.  In this regard, the Joint 
Motion stated that "the majority of [the] medical opinions 
in the record indicate that [the veteran's] functional 
impairment is due to his service connected anxiety disorder, 
later also diagnosed as PTSD."  (Emphasis added).  The Joint 
Motion also stated that nine of the major medical opinions 
of record stated that "service connected anxiety and/or 
PTSD" have caused current severe impairment.  

For clarification, the Board notes that the service 
connected disability does not include PTSD, which the 
veteran alleged, many years after service, was the result of 
being sexually assaulted during service.  No objective 
corroborative evidence of such an in-service stressor has 
been provided, and the veteran was informed by rating 
decision in June 1993 that due to this lack of objective 
stressor evidence, the diagnosis of PTSD was not valid for 
VA purposes.  See 38 C.F.R. § 3.304(f); Gaines v. West, 11 
Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 
138 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
The claim of whether new and material evidence had been 
submitted to reopen the issue of entitlement to service 
connection for PTSD was most recently denied by a rating 
decision dated in July 1996.  This decision was not appealed 
and is final.  38 U.S.C.A. § 7105 (West 2002).  This fact 
should be born in mind in completing the requested 
development and adjudication below.  

For the reasons stated above, this appeal is remanded to the 
RO via the Appeals Management Center in Washington, DC for 
the following development:  

1.  The RO must arrange for a social and 
industrial survey in which the veteran 
is to be interviewed by a social worker 
at his home to ascertain his daily 
activities, interactions and support 
group, hobbies or leisure pursuits, and 
any occupational or other gainful 
activities he is engaged in or has 
engaged in recently.  The claims folders 
and a copy of this remand must be made 
available for review by the social 
worker in conjunction with the survey.  
The social worker must make appropriate 
contacts and inquiries to verify the 
veteran's reported activities and 
contact groups.  The social worker must 
ask any current and past employer about 
the quality and reliability of the 
veteran's work, the nature of any missed 
work, reasons for the veteran leaving/ 
being fired from his last employment, 
and the effectiveness of his work 
interactions.  The social worker must 
elicit and set forth pertinent facts 
regarding the veteran's medical history, 
education, employment history, social 
adjustment, and current behavior and 
health.  The social worker must then 
address how service-connected disability 
due to anxiety disorder, alone, limits 
the veteran's employment opportunities, 
and whether such disability, alone, 
regardless of the veteran's age or other 
disorders, renders him unemployable.

2.  The veteran must be afforded a VA 
psychiatric examination that assesses 
the severity of the service-connected 
anxiety disorder, to specifically 
include the degree to which this 
disability, alone, precludes employment.  
The claims files and a copy of this 
remand must be made available to the 
examiner in conjunction with the 
examination.  To the extent possible, 
the examiner must reconcile the 
conflicting medical opinions of record, 
and dissociate any psychiatric 
impairment found from 
nonservice-connected disability, such as 
PTSD and the variously diagnosed 
personality disorders, if found, from 
that attributed to the service-connected 
anxiety disorder.  The examiner must 
also specifically state whether the 
veteran's service-connected anxiety 
disorder, by itself, results in any of 
the following: 

a.  Considerable or severe 
impairment in the ability to 
establish and maintain effective or 
favorable relations with people or 
considerable or severe impairment in 
the ability to maintain or retain 
employment.  


b.  The attitudes of all contacts 
except the most intimate are so 
adversely affected as to result in 
virtual isolation in the community 
or total incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in 
profound retreat from mature 
behavior so as to result in a 
demonstrable inability to obtain or 
retain employment.  

c.  Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; or difficulty in 
establishing and maintaining 
effective work and social 
relationships; or

d.  Occupational and social 
impairment with deficiencies in most 
areas, such as work, family 
relations, judgment, thinking, or 
mood, due to such symptoms as:  
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech that is 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene, difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); or an inability 
to establish and maintain effective 
relationships; or

e.  Total occupational and social 
impairment due to such symptoms as 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; or memory loss for 
names of close relatives, 
occupation, or own name.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following the completion of the 
development above, the claims that have 
been remanded must be readjudicated by 
the RO.  If this does not result in a 
complete grant of all benefits sought, 
the veteran and his attorney must be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims that have been remanded, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time must be allowed for 
response.
 
No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

